IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                         )
                                           )
            Plaintiff,                     )
       v.                                  )
                                           )
BRUCE J. CARR,                             )    Cr. ID. No. 82002234DI
                                           )
              Defendant.                   )
                                           )

                           Submitted: July 22, 2014
                           Decided: August 6, 2014

        Upon Commissioner’s Findings of Fact and Recommendations
   Upon Consideration of Defendant’s Pro Se Motion for Postconviction Relief
                       Recommend Summary Dismissal

                                  ADOPTED

                                   ORDER

      This 6th day of August, 2014, the Court has considered the Commissioner’s

Findings of Fact and Recommendations, Defendant’s Motion for Postconviction

Relief, Defendant’s objections to the Commissioner’s Findings of Fact and

Recommendations, and the relevant proceedings below.

      On December 26, 2013, Defendant Bruce J. Carr filed this pro se motion for

postconviction relief. The motion was referred to a Superior Court Commissioner

in accordance with 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for

proposed findings of fact and conclusions of law. The Commissioner issued the
                                       1
Findings of Fact and Recommendations on July 10, 2014. The Commissioner

recommended that Defendant’s Motion for Postconviction Relief be denied.

         “Within ten days after filing of a Commissioner’s proposed findings of fact

and recommendations . . . any party may serve and file written objections.” 1

Defendant Carr filed written objections on July 22, 2014. Upon review, the Court

finds Defendant’s conclusory objections—challenging the constitutionality of Rule

61(i)(1)—to be without merit.

         The Court holds that the Commissioner’s Findings of Fact and

Recommendations dated July 10, 2014, should be adopted for the reasons set forth

therein. The Commissioner’s findings are not clearly erroneous, are not contrary

to law, and are not an abuse of discretion. 2

         THEREFORE, after careful and de novo review of the record in this action,

the     Court   hereby    adopts    the   Commissioner’s   Findings   of   Fact   and

Recommendations in its entirety. Defendant’s Motion for Postconviction Relief is

hereby DENIED.

         IT IS SO ORDERED.

                                          /s/ Mary M. Johnston__________
                                          The Honorable Mary M. Johnston



1
    Super. Ct. Crim. R. 62(a)(5)(ii).
2
    Super. Ct. Crim. R. 62(a)(4)(iv).

                                            2